DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim(s) 1 and 12 is/are allowable because the Prior Art of record fails to show or render obvious wherein the first set of symbols, the second set of symbols, and the third set of symbols comprise an overlapping set of symbols; modifying first resources for the first resource assignment, second resources for the second resource assignment, third resources for the third resource assignment, or any combination thereof, and transmitting first information based at least in part on the first resource assignment in combinations set forth in the respective claims.
Claim(s) 21 and 28 is/are allowable because the Prior Art of record fails to show or render obvious  receiving a hybrid automatic repeat request resource assignment for a first set of symbols; receiving a scheduling request resource assignment for a second set of symbols! receiving a channel state information resource assignment for a third set of symbols, wherein the first set of symbols, the second set of symbols, and the third set of symbols comprise an overlapping set of symbols; modifying first resources for the hybrid automatic repeat request resource assignment, second resources for the scheduling request resource assignment, third resources for the channel state information resource assignment, or any combination thereof; and transmitting first information based at least in part on the hybrid automatic repeat request resource assignment, the scheduling request resource assignment, the channel state information resource assignment, or any combination thereof in combinations set forth in the respective claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY MUI whose telephone number is (571)270-1420. The examiner can normally be reached Mon - Thurs. 9 - 3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY MUI/Primary Examiner, Art Unit 2464